Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1916. GREGORY LASHAWN WARE v. THE STATE.

      In 2004, Gregory Ware pled guilty to kidnapping, aggravated assault, and
terroristic threats. We affirmed his convictions on direct appeal, holding, inter alia,
that Ware’s movement of the victim was unrelated to the separate offense of
aggravated assault and therefore the evidence of asportation was sufficient to support
a kidnapping conviction separate from the aggravated assault conviction. See Case
No. A15A1213 (affirmed Sept. 2, 2015). Subsequently, Ware filed a motion to
modify or reduce his sentence, arguing that his aggravated assault and kidnapping
convictions arose from the same conduct and therefore merged. The trial court denied
the motion, and we affirmed the denial on appeal, holding, inter alia, that we were
bound by our prior holding that the evidence supported a kidnapping conviction
separate from the aggravated assault conviction. See Case No. A17A1981 (affirmed
Aug. 15, 2017).
      In September 2017, Ware filed a motion in arrest of judgment, again claiming
that his aggravated assault and kidnapping convictions arose from the same conduct
and therefore merged. The trial court denied the motion, and Ware filed the instant
appeal. We lack jurisdiction.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum. The
same is true of appeals of the same issue on the same grounds.” Jordan v. State, 253
Ga. App. 510, 511 (2) (559 SE2d 528) (2002); see also Echols v. State, 243 Ga. App.
775, 776 (534 SE2d 464) (2000); OCGA § 9-11-60 (h) (“[A]ny ruling by the Supreme
Court or the Court of Appeals in a case shall be binding in all subsequent proceedings
in that case in the lower court and in the Supreme Court or the Court of Appeals[.]”).
Thus, our previous ruling rejecting Ware’s merger claim acts as res judicata, and
Ware is barred from seeking further judicial review on this issue. See Jordan, 253
Ga. App. at 511 (2) (this Court lacked jurisdiction to review a defendant’s merger
claim, where the issue was previously decided adversely to him on appeal).
Accordingly, this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/18/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.